Title: To George Washington from the Massachusetts Council, 17 January 1777
From: Massachusetts Council
To: Washington, George



State of Massachusetts BayCouncil Chamber [Boston] January 17th 1777
Sir

As We could not but feel the deepest concern for the difficulties Your Excellency has had to encounter, it is with the highest pleasure we now Congratulate you upon the happy turn of Affairs, and the signal Success which by the Blessing of Heaven has of late attended Your Arms; Which we think must greatly disconcert the Enemy, and give them an idea of American Bravery very different from what they have affected to entertain. We flatter Ourselves, that by the new powers vested by Congress in your Excellency you will be freed from the embarrasments which have so much impeded your Operations, and enabled to persue the Advantages you have gained, and to make still more important Conquests. We have entire confidence, that You will apply these ample powers to the important purposes for which they were granted—the expelling a Cruel invader from this once happy Land, restoring the peace, and securing the freedom and independence of America. It is our ardent prayer, that Your great exertions in this Noble Cause may, under the smiles of Providence, be crowned with success, and Nothing on our part shall be wanting to insure it. I am Sir with great Respect In the name & behalf of Council Your most obedt & humble Servt

James Bowdoin Presidt

